BRITT, Judge.
Defendant’s only assignment of error is that the trial judge in advising defendant as to the consequences of his guilty plea stated that he could be imprisoned for as much as ten years but failed to advise defendant that he could be fined up to $2,000. The question raised was answered by this court contrary to defendant’s contention in the case of State v. Harris, 12 N.C. App. 576, 183 S.E. 2d 864 (1971), in an opinion by Chief Judge Mallard. No worthwhile purpose would be served by repeating the reasoning and authorities set forth in that opinion.
The judgment appealed from is
Affirmed.
Judges Parker and Hedrick concur.